Order entered May 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00822-CR

                               ANTWON CARTER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81511-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On April 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) after appellant was convicted, the

trial court appointed Stephanie Hudson to represent appellant; (2) unbeknownst to the trial court,

the Indigent Defense Offices of Collin County thereafter appointed Sam Rosenstein to represent

appellant; (3) Mr. Rosenstein believed Ms. Hudson was representing appellant, and Ms. Hudson

never received notification of her appointment as appellant’s attorney; (4) Mr. Rosenstein is

closing is law practice; and (5) Stephanie Hudson is now appointed to represent appellant.

       We note that although Mr. Rosenstein’s name is on the front cover of the clerk’s record,

this Court has David Waddill, who was appellant’s trial counsel and signed the notice of appeal,
listed as appellate counsel. Therefore, it does not appear that either Mr. Rosenstein or Ms.

Hudson has received notices from this Court regarding the appeal. Nor does it appear that Mr.

Waddill, despite being sent correspondence from this Court regarding the appeal, ever

communicated to the Court that he is no longer representing appellant.

         Accordingly, we DIRECT the Clerk of this Court to list Stephanie Hudson as appellant’s

attorney of record in place of David Waddill.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to Stephanie Hudson and to the

Collin County District Attorney’s Office.



                                                    /s/    LANA MYERS
                                                           JUSTICE